J-S51040-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LUIS ALPHONSO BIGIO,

                            Appellant                 No. 2308 EDA 2015


                   Appeal from the PCRA Order June 19, 2015
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0304021-2005


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                        FILED AUGUST 05, 2016

        Appellant, Luis Alphonso Bigio, appeals from the order denying and

dismissing his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541–9546.1 We affirm.

        To be eligible for PCRA relief, a petitioner must plead and prove, inter

alia, that “(1) [t]hat the petitioner has been convicted of a crime under the

laws of this Commonwealth and is at the time relief is granted: (i) currently


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   “The standard of review for an order denying post-conviction relief is
limited to whether the record supports the PCRA court’s determination, and
whether that decision is free of legal error. The PCRA court’s findings will
not be disturbed unless there is no support for the findings in the certified
record.” Commonwealth v. Allen, 48 A.3d 1283, 1285 (Pa. Super. 2012)
(citations omitted).
J-S51040-16



serving a sentence of imprisonment, probation or parole for the crime[.]” 42

Pa.C.S.A. § 9543(1)(i).

      Here, there is no dispute that Appellant is no longer serving a

sentence.     (See PCRA Court Opinion, 11/05/15, at 2).           Accordingly,

Appellant is ineligible for PCRA relief and his claim is moot.            See

Commonwealth v. Ahlborn, 683 A.2d 632, 639-40 (Pa. Super. 1996),

affirmed, 699 A.2d 718, 720 (Pa. 1997) (denial of relief for petitioner who

has finished serving his sentence is required by plain language of statute).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2016




                                     -2-